DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azuma et al (US 2014/0043519 A1).


Regarding claims 3 and 10, Azuma et al discloses wherein the two or more conductive interconnects comprise electrically conductive material inside a wall of the lens barrel holder, and wherein the two or more conductive interconnects are not exposed to an inner surface or an outer surface of the lens barrel holder (Figure 11A, “1102”).
Regarding claim 14, Azuma et al discloses wherein the camera module further comprises a substrate below the lens barrel, and wherein: the substrate comprises a hole in the center of the substrate along the optical axis; and the image sensor is flip chip mounted to an underside of the substrate (page 8, section [0083], Figure 4B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5, 6, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al as applied to claims 1, 8 and 15 above, and further in view of Ha (EP 3 133 440 A1).
Regarding claims 5, 6, 12, 13, 19 and 20, Azuma et al discloses as set forth above, but does not specifically disclose wherein the lower electrically conductive connections and the upper electrically conductive connections comprise electrically conductive solder or electrically conductive adhesive. 
Within the same field of endeavor, Ha teaches that it is desirable in the art of camera modules for electrically conductive connections to comprise electrically conductive solder or electrically conductive adhesive for the purpose of allowing any conductive shape or material to be adapted for the conductive member (column 6, section [0041]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the lower and upper electrically conductive connections of Azuma et al to comprise electrically conductive solder or electrically conductive adhesive since Ha teaches that it is desirable for the purpose of allowing any conductive shape or material to be adapted for the conductive member.
Allowable Subject Matter
Claims 4, 7, 11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach a combination of all the claimed features as presented in claim 4: a camera module as claimed, specifically wherein the upper electrically conductive connections comprise electrically conductive material in holes, cavities, or depressions of the lens barrel holder.
The prior art fails to teach a combination of all the claimed features as presented in claim 7: a camera module as claimed, specifically comprising a protective ring positioned around an outer edge of the solid state lens, wherein the protective ring is part of the lens barrel or part of the lens barrel holder.
The prior art fails to teach a combination of all the claimed features as presented in claim 16: a method as claimed, specifically wherein forming the two or more conductive interconnects in the lens barrel holder further comprises adding electrically conductive material to the lens barrel holder with a laser direct structuring (LDS) process.
The prior art fails to teach a combination of all the claimed features as presented in claim 17: a method as claimed, specifically wherein forming the two or more conductive interconnects in the lens barrel holder further comprises mechanically inserting electrically conductive material into two or more respective holes in the lens barrel holder.
The prior art fails to teach a combination of all the claimed features as presented in claim 18: a method as claimed, specifically wherein forming the lens barrel holder further comprises: inserting the two or more conductive interconnects into a mold of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 22, 2021